Citation Nr: 9914556	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1972 to December 
1972.

This appeal arises from a June 1996 rating decision which 
denied the veteran's request to reopen his claim of 
entitlement to service connection for a cervical spine 
disability.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) and was remanded in October 1997 
for further development.  The case was returned to the Board 
in February 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  In a Board decision dated in May 1974, the veteran's 
claim for entitlement to service connection for a cervical 
spine disability was denied on the basis that the disability 
pre-existed service and was not shown to be aggravated by 
service.

3.  The evidence received since the May 1974 Board decision 
is new and probative to the question of whether the veteran 
currently is shown to have a cervical spine disability as the 
result of service.

4.  The veteran's cervical spine disability may not be 
dissociated from service.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1974 Board decision 
is new and material; the veteran's claim for service 
connection for a cervical spine disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1105 (1998).

2.  The veteran's cervical spine disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. § 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting that his claim for entitlement to 
service connection for a cervical spine disability be 
reopened.  The veteran's claim for service connection for a 
cervical spine disability had been denied in a May 1974 Board 
decision in which the claimed cervical spine disability was 
denied as being shown by the evidence of record to have 
existed prior to service with no aggravation during service.  
The evidence which was of record at the time of the decision 
included the veteran's service medical records and a report 
of an August 1973 VA examination.

In summary, these records showed that the veteran reported 
shortly after he went on active duty that he began 
experiencing progressive weakness in the arms six months 
before service; a diagnosis of neurofibroma of the sixth 
cervical vertebra nerve root, right, was made in September 
1972 and a laminectomy with excision of the neurofibroma was 
performed the same month.  Subsequent to the May 1974 Board 
decision denying the claimed cervical spine disability, VA 
treatment records, a report of a June 1996 VA examination and 
records from the Social Security Administration were 
received.

38 U.S.C.A. § 5108 states that, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and reviewed.  
In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
the Board determines that the evidence is new and material, 
the case is reopened and evaluated in light of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet.App. 
140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156.  In order to be considered new, evidence must not 
merely summarize or repeat evidence submitted in previous 
proceedings.  See, Wilisch v. Derwinski, 2 Vet.App. 191, 193 
(1992).  New evidence is considered material when it is 
relevant and probative of the issue at hand.

In attempting to reopen his claim, the veteran avers both 
that the presumption of soundness be applied and that his 
condition was aggravated during basic training.  A veteran is 
entitled to compensation for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

38 C.F.R. § 3.304(b) states that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 

The documents which have been made part of the record since 
the May 1974 Board decision include VA treatment records, a 
report of a VA examination conducted in June 1996 and records 
from the Social Security Administration.  In the VA treatment 
records it was reported in August 1982 that the veteran 
complained of pain and tingling in the right arm in August 
1982.  He also complained of pain in the back of the neck as 
well as neck stiffness.

The records from the Social Security Administration include a 
June 1995 report of examination by Jim Knecht, D.O.  It was 
indicated that at the time of the examination the veteran 
reported that he was well when he started basic training and 
that he developed some numbness and partial paralysis of his 
right arm and leg and was eventually found to have a 
neurofibroma impinging upon his spinal column.  He reported 
that subsequent to the surgery in 1972 he had problems with 
persistent weakness in his right arm and shoulder and 
difficulty leaning forward.  On examination the veteran had 
difficulty flexing and extending his neck.

VA hospital records show that the veteran was admitted for a 
computerized tomography myelogram in February 1996.  It was 
reported that the myelogram showed post-surgical changes with 
an enhancing lesion noted at the fifth and sixth cervical 
vertebrae level.  At the time of the June 1996 VA examination 
it was reported that the veteran stated that upon entering 
the military service and beginning boot camp he began having 
problems with weakness and pain in his neck and upper 
extremities.  Following the examination, the assessment 
included that the veteran was having increasing symptoms of 
weakness and paresthesias involving the right upper and lower 
extremity; and severe limitation of motion of the cervical 
spine in right and left lateral rotation.

In sum, a comprehensive analysis of the evidence submitted 
since the May 1974 Board decision is certainly probative and, 
if taken as true, suggests that the veteran did not 
experience any neurologic symptomatology prior to service.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a cervical spine disability, and the May 1974 
Board decision denying service connection is not final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105.

As the veteran's claim for entitlement to service connection 
for a cervical spine disability has been reopened, pursuant 
to Winters v. West, 12 Vet. App. 203 (1999), next for 
consideration is the question of whether the veteran's claim 
is well-grounded.  As the Board finds that the veteran's 
claim is plausible or capable of substantiation, it is a 
well-grounded claim.

On de novo review of the veteran's claim for service 
connection for a cervical spine disability, including a 
comprehensive review of all of the evidence of record, the 
Board first notes that at that time of the veteran's August 
1972 entrance examination he reported that his health was 
good.  He did not indicate that he was experiencing any 
problems with his neck or right upper extremity and, on 
examination, his upper extremities, spine and neck were found 
to be normal.

Approximately two weeks after the veteran entered onto active 
duty, apparently during basic training, paresthesia and 
weakness of the right arm were reported and it was reported 
that the veteran had atrophy and weakness of the right hand 
and forearm.  It was indicated that his problems first 
started six to seven months ago.  Shortly thereafter the 
diagnosis of neurofibroma was made.  The current record does 
not include any medical records dated previous to the 
veteran's entrance onto active duty and, although the veteran 
apparently related during service that he began experiencing 
neurologic problems a number of months before service, both 
at the time of his entrance examination and more recently he 
has indicated that he was healthy when he joined the service.

The veteran must be considered to have been in sound 
condition when examined, accepted and enrolled for service as 
no cervical spine disability was noted on his entrance 
examination into service.  While this presumption of 
soundness may be overcome in certain circumstances, the Board 
finds that there is not clear and unmistakable (obvious or 
manifest) evidence demonstrating that the veteran's cervical 
spine disability existed prior to service.

Although it was concluded in the service medical records that 
the disability pre-existed service, not only is there no 
medical evidence demonstrating the presence of a neurofibroma 
previous to service, but the nature of any symptomatology 
experienced by the veteran previous to service is unclear, 
particularly in light of the veteran's statements regarding 
his health status on entry into service, statements which 
were made at that time as well as more recently.  After 
considering the evidence of record, the Board finds that, 
resolving all doubt in the veteran's favor, service 
connection is warranted for a cervical spine disability.



ORDER

New and material evidence having been submitted to reopen the 
veteran's claim, service connection for a cervical spine 
disability is granted.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

